Citation Nr: 1614442	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-32 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder; if so, whether service connection for a low back disorder is warranted.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Neil B. Riley, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and C.C.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to February 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified before the undersigned Veterans Law Judge during a September 2015 Travel Board hearing, the transcript of which is included in the file.  

With respect to the characterization of the appeal for the low back disorder, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108  and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received - and, given the Board's favorable disposition of the request to reopen - the Board has now characterized the appeal as set forth on the title page above. 

With respect to the claim for service connection of COPD, the Board notes that the Veteran filed a timely notice of disagreement and that a statement of the case was issued in August 2013.  However, the Veteran untimely filed his Substantive Appeal Form 9 more than 60 days following the issuance of the SOC, in September 2014.  While the Veteran did not submit a timely substantive appeal with regard to the August 2013 SOC, the Veteran has suggested in subsequent statements and testimony that he wished to continue with this issue.

The Board has considered the case of  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.  Therefore, in light of the Veteran's and his attorney's statements suggesting that the Veteran wished to continue with the issue of entitlement to service connection for COPD, and due to the fact that testimony was accepted pertaining to this issue at the September 2015 hearing, the Board will continue to construe this issue as being on appeal.

The Board also acknowledges that the Veteran's attorney submitted an extension request in November 2015 in order to have an additional 60 days to submit pertinent medical evidence.  In view of the more than 60 days that have elapsed in addition to the fact that the attorney submitted additional medical evidence during that period, and in light of the fact that the Board is herein granting the claim for service connection of the low back, the Board finds that the extension request is now moot.  

Additional evidence, including a letter from Dr. F. G., was associated with the claims file after the issuance of the February 2014 Statement of the Case (SSOC), without a waiver of review by the AOJ.  However, as the Board is herein granting the claims regarding the low back disorder, the Veteran is not prejudiced by the Board's review of the additional evidence.  38 C.F.R. § 20.1304 (2015). 

The issue of entitlement to a TDIU due to multiple service-connected disabilities as well as COPD, which is not yet service-connected, has been raised by the record in the January 2016 letter from Dr. F.G., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for chronic obstructive pulmonary disease (COPD) as well as entitlement to a higher initial rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final rating decision issued in December 1995, the AOJ denied service connection for a low back disorder; the Veteran did not file a notice of disagreement nor was any new and material evidence received within a year.

2.  Evidence added to the record since the final December 1995 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.

3.  Resolving all doubt in the Veteran's favor, the Veteran's a low back disorder, diagnosed as lumbar spine degenerative disc disease, thoracic spine degenerative disc disease, and osteoarthritis, was incurred as a result active duty service.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for lumbar spine degenerative disc disease, thoracic spine degenerative disc disease, and osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the application to reopen the claim for service connection for a low back disorder, as well as service connection on the merits, the benefits sought on appeal are granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.




II.  Application to Reopen Previously Denied Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. 
§ 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

VA regulations also provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  In the instant case, the Board notes that no additional, relevant service records were added to the file following the final rating decision.  In this regard, a review of the file indicates that the Veteran's service treatment records were considered in the final prior rating decision.  Although additional service personnel records were added to the record following the 1995 decision, these records are not relevant to the low back claim as they did not address any elements of the claim for service connection of the low back disorder.  Therefore, the Board finds that 38 C.F.R. § 3.156(c) is inapplicable in the instant case. 

Generally, a claim which has been denied in an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the instant case, a December 1995 rating decision initially denied service connection for a low back disorder.  At such time, the AOJ considered the Veteran's service treatment records, and post-service X-ray diagnosing degenerative disc disease, and determined that service connection for such disorder was denied.  The Veteran did not file a notice of disagreement with the decision.  Therefore, the December 1995 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

Pertinent evidence received since the time of the AOJ's December 1995 rating decision includes VA treatment records and a January 2016 private medical opinion, as well as the Veteran's sworn testimony in September 2015 regarding continuity of low back symptomatology since service.  The January 2016 private medical opinion from Dr. G. contains a positive nexus opinion regarding the relationship between an in-service event and the current disability.  

The new evidence, when combined with the evidence previously of record, raises questions of whether the Veteran's degenerative arthritis in the low back may be directly related to injury during service.  This evidence was not before adjudicators when the Veteran's claim was last denied in December 1995, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.  Given the new and material evidence of record received following the December 1995 decision, the claim for service connection for a low back disorder is reopened.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

If VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption of soundness has not been rebutted and the claim will be considered as a normal claim for service connection.  See Wagner, 370 F.3d at 1094 (observing that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  If service connection is granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322  (2015)). 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, there is no dispute that the Veteran has a current disability of degenerative disc disease in the lumbar and thoracic spine.  See e.g. December 2012 VA examination report noting degenerative disc in the lumbar spine and thoracic spine.  Thus, the first element required for service connection, a current disability, has been met. 

Regarding the second requirement for service connection, an in-service event, the Veteran contends that his service occupation required him to drive heavy trucks for long periods of time, change 200 pound tires by himself, and contort his body in uncomfortable positions in order to maintain the trucks as well as sleeping in the trucks.  The Board accepts his statements as both competent and credible.  As such, the second requirement for service connection has been met. 

Thus, the remaining question is whether the current degenerative disc disease is related to the in-service events.  

As an initial matter, the Board notes that the Veteran reported recurrent low back pain in his 1969 service entrance report of medical history, however, his spine was noted to be normal during the service entrance examination.  Additionally, there is no evidence of record suggesting that there is clear and unmistakable evidence of a preexisting low back disorder.  The Board acknowledges that service treatment records discuss the possibility of a pre-existing coffee burn to the Veteran's skin on his back; however, there is no evidence whatsoever of a pre-existing orthopedic back disability.  

As clear and unmistakable evidence of pre-existing degenerative disc disease has not been shown, the Board will proceed to evaluate the claim for service connection.  

First, service connection is not warranted on a presumptive basis as the Veteran's degenerative disc disease and/or osteoarthritis was not diagnosed within one year of service separation.  However, the Board notes that the Veteran has submitted competent and credible statements regarding continuity of low back symptomatology since service as well as his sworn testimony that he did not reinjure his back at any time following service and that he that he babied his back because it hurt so bad, also weigh in favor of the claim.  Notably, he is competent to report symptoms as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, his statements are found to be credible as they are consistent with the evidence of record.  

In this regard, he consistently reported to VA examiners, treating providers, and the undersigned, that his low back symptoms began in service.  Additionally, while the Veteran was granted disability from the Social Security Administration (SSA) for osteoarthritis, and in support of that claim indicated that he worked until he "got hurt bad," the evidence does not demonstrate that he injured his back, but rather other joints.  Medical treatment records that were submitted to support the SSA disability claim support findings of injuries and osteoarthritis in other joints, not the thoracic or lumbar spine.  Thus, the Veteran's statement that he babied his back and has not injured his back since service, are credible. 

Further, the Board finds that the evidence is at least in equipoise with respect to the third element required for direct service connection - a nexus between the current disability and service. 

Weighing in favor of the claim is the January 2016 private medical opinion from an orthopedic surgeon, Dr. F. G.  Dr. F. G. reviewed the Veteran's claims file, service and post-service treatment records, and determined that it is more likely than not that the Veteran's military service substantially impacted his present condition of disabling low back pain, which the Board observes has been linked to his current diagnosis of degenerative disc disease.  Dr. F. G. reasoned that the lumbosacral condition was well documented throughout the medical records and that the records do not contradict the Veteran's statements regarding his low back injuries and pain associated with changing 200 pound truck tires alone and repeated requirements to sleep in the cab of his truck resulting in back pain. 

Also weighing in favor of the claim is a portion of the January 2013 VA medical opinion, rendered in connection with a December 2012 VA examination.  In this regard, the examiner noted that the Veteran's service-connected PTSD with alcohol abuse (among other disorders such as anxiety, depression, and tobacco abuse history) could contribute to his chronic pain. 

The Veteran's statements regarding continuity of symptomatology also weigh in favor of the claim. 

Weighing against the claim is a portion of the January 2013 VA medical opinion in which the VA examiner determined that it was less likely than not that the Veteran's current thoracolumbar spine disability was incurred in or caused by in-service events.  The examiner reasoned that there is no conclusive evidence of significant injury to the back, or recurrent follow up for the same in the service records.  The examiner also noted that there was a note regarding low back pain in the Veteran's enlistment records.  The examiner also reasoned that the current findings of mild or early degenerative changes in the lumbar spine are expected as a natural progression with age.  

The Board notes that the January 2013 VA examiner's rationale regarding the lack of documented significant injury or treatment in service does not take into account the Veteran's contentions that his service duties, including changing very heavy tires, sleeping in the cab of the truck, and other associated duties regarding maintenance of the truck, were the in-service event.  Similarly, the examiner's rationale does not consider the Veteran's lay statements that he experienced pain in service and has continued to experience such pain since service.  The examiner's statement regarding the low back pain reported at enlistment has very little probative value as the examiner did not render a finding that there was clear and unmistakable evidence of a pre-existing low back disorder.  

After carefully reviewing the evidence of record, the Board finds that the evidence is at least in equipoise. 

Given the diagnoses rendered during the appeal period, favorable nexus evidence of record which relates the current disorder to the Veteran's service duties, and the competent and credible lay statements regarding continuity of symptomatology since service, the Board resolves doubt in the Veteran's favor and finds that the evidence is at least in equipoise to support the establishment of service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran's service-connection claim for a low back disorder, diagnosed as lumbar spine degenerative disc disease, thoracic spine degenerative disc disease, and osteoarthritis is granted. 

 
ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder. 

Service connection for a low back disorder is granted.


REMAND

Regarding the remaining claims on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With respect to the claim for service connection for COPD, the Veteran has not yet been afforded a VA examination or opinion.  The Veteran has a current diagnosis of COPD.  See e.g., May 2010 VA treatment record.  Additionally, a January 2016 medical opinion from Dr. F. G. indicates the possibility of a relationship between exposure to herbicides while serving in Vietnam.  Unfortunately, the private opinion is not sufficient to grant the claim at this point as Dr. F. G. did not provide adequate rationale for the opinion and did not address the Veteran's smoking history including the impact such may have had on the Veteran's development of COPD.  As there is an indication that the Veteran's current COPD may have begun in service, a VA opinion is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim of entitlement to a higher initial rating for PTSD, the Veteran contends that the disability has worsened since his most recent VA examination in November 2012.  The Board has reviewed the November 2012 VA examination in connection with the September 2015 hearing transcript and notes that the Veteran reported several symptoms during the hearing that were not noted on the November 2012 VA examination report.  Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

Further, the Board also finds that the November 2012 QTC psychiatric disability benefits questionnaire (DBQ) did not discuss the frequency of the psychiatric symptoms that were noted.  As such, on remand, the examiner should attempt to quantify the frequency of symptoms so that the AOJ and/or Board may adequately apply the General Rating Formula for Mental Disorders to the reported symptoms on readjudication. 

Prior to obtaining any VA opinions or examinations, all outstanding, pertinent treatment records should also be obtained.  As the Veteran is regularly treated at VA, any outstanding VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in January 2014.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, all outstanding treatment records should be obtained, to include those from the Seattle VAMC. 

2.  After obtaining all outstanding records, afford the Veteran a VA opinion or examination regarding his claimed COPD.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic file and the Remand have been reviewed.  The need for a physical examination of the Veteran is left to the discretion of the clinician selected to write the opinion.

The examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's diagnosed COPD is related to his military service, to include his in-service exposure to herbicides.  In reaching any conclusion, the examiner must consider and address the January 2016 private opinion as well as the Veteran's sworn testimony regarding his claimed COPD symptoms.  

The examiner should provide complete rationale for the conclusions reached.  

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


